PER CURIAM.
Realtors in this prohibition proceeding are defendants in the underlying cause in which each is charged by information with, robbery in the first degree and armed criminal action. Each had been discharged after a preliminary hearing but was bound over for trial after the filing of a second *14complaint and a second preliminary hearing before a different associate circuit judge. Respondent informed relators that he would overrule their motions to quash and dismiss unless prohibited from doing so.
This cause was consolidated for submission with State ex rel. Brown v. The Honorable Ralph H. Duggins, 601 S.W.2d 11, handed down concurrently herewith; and, for the reasons stated therein, our preliminary writ heretofore issued in this cause should be and is hereby quashed.
BARDGETT, C. J., RENDLEN, SEILER, WELLIVER, MORGAN and HIGGINS, JJ., and STOCKARD, Special Judge, concur.
DONNELLY, J., not sitting.